                      IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

MERYL CROSBIE,                                   )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )      Case No. 4:18-cv-00143-D
                                                 )
MED FIRST IMMEDIATE CARE AND                     )
FAMILY PRACTICE, P.A.,                           )
                                                 )
       Defendant.                                )


                                  NOTICE OF SETTLEMENT

       Plaintiff, MERYL CROSBIE, (“Plaintiff”), through her attorney, Hormozdi Law Firm,

LLC, informs this Honorable Court that the Parties have reached a settlement in this case. Plaintiff

anticipates dismissing this case, with prejudice, within 30 days.



                                              Respectfully submitted,
                                              HORMOZDI LAW FIRM, PLLC


March 26, 2019                        By: /s/ Shireen Hormozdi
                                             Shireen Hormozdi
                                             Hormozdi Law Firm, PLLC
                                             North Carolina Bar No. 47432
                                             1770 Indian Trail Road, Suite 175
                                             Norcross, GA 30093
                                             Tel: 678–395-7795
                                             Cell: 678-960-9030
                                             Fax: 866-929-2434
                                             shireen@agrusslawfirm.com
                                             shireen@norcrosslawfirm.com




            Case 4:18-cv-00143-D Document 15 Filed 03/26/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

       On March 26, 2019, I electronically filed the Notice of Settlement with the Clerk of the
U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of
Settlement to Defense Counsel, Mike Mitchell, at mmitchell@smithlaw.com.

                                     By:_/s/ Shireen Hormozdi ________________________
                                            Shireen Hormozdi




           Case 4:18-cv-00143-D Document 15 Filed 03/26/19 Page 2 of 2
